Title: To Thomas Jefferson from Andrew Ellicott, 3 April 1792
From: Ellicott, Andrew
To: Jefferson, Thomas


          
            Sir
            Geo. Town April 3d. 1792
          
          I arrived at this place on friday evening last, after the Commissioners had sent their Letters for you, to the Post Office; which will account for their not mentioning my arrival in their dispatches:—I understand that Mr. George Walker, has been sent on to Philadelphia by the Proprietors of the Lands in the City of Washington, to prevail upon the President, to restore Mr. L’Enfant to his former employment in the City.—This measure, I am informed, was taken in consequence  of a Letter from Mr. Cabot, to Mr. Davidson, which Letter in my opinion is highly exceptionable and if the Commissioners should be able to procure a copy of it, they will no doubt send it to you.—I suspect that some of the Proprietors are now sorry, that they appeared in the above business.—Several of them have acknowledged to me, that their desire for the restoration of Major L’Enfant, arose from a wish to dispose of their lands the ensuing season; and expected, that his extravagant plans, added to his great confidence, and mad zeal, would be highly favourable to them; but confessed at the same time, that on account of his ungovernable temper, his dismission must unavoidably take place at no very distant period.—After the next meeting of the Commissioners, which will be on the 9th of this month, I shall be able to write to you more particularly.—In the mean time I am Sir Your Hb Servt,
          
            Andw. Ellicott
          
        